United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1932
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Sharon M. Austin,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 24, 2009
                                 Filed: March 6, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Sharon Austin appeals the judgment the district court1 entered against her upon
a jury verdict finding her guilty of conspiring to distribute and possess with intent to
distribute more than 500 grams of methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and 846, and conspiring to launder money, in violation of 18 U.S.C.
§ 1956(a)(1)(A)(i) and 1956(h). Austin’s counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency
of the evidence. For the reasons that follow, we affirm.

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
       The evidence at trial, viewed in the light most favorable to the government and
with all reasonable inferences and credibility determinations made in support of the
jury’s verdict, see United States v. Urkevich, 408 F.3d 1031, 1036-37 (8th Cir. 2005)
(sufficiency-of-evidence standard of review), was the following. The charged
conspiracy emanated from a relationship between Joseph Scott Boone, a resident of
St. Louis, Missouri, and Luis Palacios, a resident of Pacoima, California. Beginning
around September 2003 and continuing through sometime in 2005, Palacios
periodically sent Boone packages containing candles with methamphetamine
concealed inside each candle. Boone would sell the methamphetamine and then
express-mail to Palacios United States Postal Money Orders purchased in
denominations of about $1,000. Sometime in 2003, Boone met Shirley Rukcic, an
attorney, and the two began living together in 2004. While Boone was in a drug
rehabilitation facility in February 2005, Rukcic handled his business with Palacios,
who would send the packages to Rukcic’s office. Postal inspectors eventually
investigated, and Boone and Rukcic cooperated.

        Austin’s involvement with the charged conduct stemmed from her relationship
with Rukcic. Austin and Rukcic met early in 2003 and became friends. Rukcic
handled Austin’s divorce, and Austin worked in Rukcic’s law office performing office
tasks or running errands. A substantial portion of Rukcic’s practice involved traffic
tickets, and Austin was frequently asked to purchase money orders to pay the clients’
fines. On a few occasions between December 2004 and February 2005, Rukcic asked
Austin to purchase money orders for Boone in $1,000 denominations. Rukcic also
testified that Austin had helped her maintain Boone’s methamphetamine dealings
while Boone was in drug rehabilitation; that Austin had helped Rukcic purchase a
scale, baggies, and other supplies; that Austin had been present on two occasions
when Rukcic opened a package of candles from Palacios, and broke them open to
retrieve the methamphetamine; and that Austin had helped her divide and distribute
the drug. According to Rukcic’s testimony, a total of about 672 grams of



                                         -2-
methamphetamine was sent on those two occasions. Rukcic also testified that Austin
once spoke directly to Palacios on Boone’s cell phone.

       The jury found Austin guilty as charged, and the district court sentenced her to
concurrent terms of 120 months in prison on both offenses, the statutory minimum for
the drug offense, followed by concurrent terms of 5 and 2 years of supervised release.

       We conclude the evidence was sufficient for the jury to have found that (1) a
conspiracy to distribute methamphetamine existed, (2) Austin knew about the
conspiracy, and (3) she knowingly became a part of the conspiracy. See United States
v. Vinton, 429 F.3d 811, 815 (8th Cir. 2005) (elements of conspiracy to distribute
methamphetamine). In addition, the jury could have found that Austin (1) conducted
financial transactions involving proceeds of unlawful activity, (2) knew that the
proceeds were from an unlawful activity, and (3) intended to promote the carrying on
of the unlawful activity. See United States v. Foxx, 544 F.3d 943, 950 (8th Cir. 2008)
(elements of conspiracy to launder money).

       We also note that Austin testified at sentencing that she had been disserved by
her first attorney because of a conflict of interest and lack of consultation. In general
complaints about ineffective assistance of counsel are to be brought not on direct
appeal because of a lack of record, but rather in a § 2255 proceeding.

      Following our independent review of the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court. We also grant counsel’s motion to withdraw on
condition that counsel inform appellant about the procedures for filing petitions for
rehearing and for certiorari.
                        ______________________________




                                          -3-